          IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                  STATESVILLE DIVISION

Angela N. Allen,                       )
                                       )   Docket No:
                                       )
           Plaintiff,                  )   5:20-cv-00003-KDB-DCK
                                       )
     vs.                               )
                                       )
                                       )   Order:
Lazy T., LLC, and Larry Dexter         )
                                       )   Compelling Responses in
Harmon,                                )
                                       )   Supplemental Proceedings
           Defendants.                 )
                                       )


     This cause is before the undersigned on plaintiff’s motion to compel
responses in Supplemental Proceedings from defendants. (Doc. No. 32).
Plaintiff seeks an order compelling responses in supplemental
proceedings from defendants concerning their property in accordance
with Chapter 1-352 of the North Carolina General Statutes, which guide
this Court under Rule 69 of the Federal Rules of Civil Procedure. The
Court finds that:

  1. The Court has jurisdiction over the subject matter and persons of
     this proceeding.
  2. The Court awarded judgment to plaintiff on 4 January 2021.
  3. The Clerk issued Writs of Execution against defendant Lazy T.,
     LLC on 23 March 2021 and against defendant Larry Dexter
     Harmon 11 May 2021.
  4. Plaintiff instituted Supplemental Proceedings on 4 June 2021 with



    Case 5:20-cv-00003-KDB-DCK Document 33 Filed 08/19/21 Page 1 of 2
  Interrogatories and Request for Production.

5. Defendants have not responded.

6. Plaintiff is entitled to responses and an order to compel responses
  under NCGS 1-352.1.

  Based on these findings, the Court orders that:

1. Defendants provide full and complete responses to plaintiff’s
  Supplemental Proceedings of 4 June 2021 within fifteen (15) days;
2. Alternatively, defendants may mail plaintiff’s counsel, by certified
  mail, within five days of the date of service of the order, a specific
  request for a hearing before a court or judge to answer oral
  questions concerning their property rather than answering the
  written interrogatories.




                          Signed: August 19, 2021




  Case 5:20-cv-00003-KDB-DCK Document 33 Filed 08/19/21 Page 2 of 2
